DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the word “types” which is vague and indefinite (MPEP 2173.05(b) III C).
For the purpose of examination, the recitation of “one or more types of phosphors” will be interpreted as “one or more phosphors”.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “x” but doesn’t recite what numerical value(s) that x can be making the claim unclear.
For the purpose of examination the recitation in claim 13 of “wherein the wavelength conversion member is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor, and includes at least one phosphor selected from Ce-activated Ln.sub.3(Al.sub.1-xGa.sub.x).sub.5O.sub.12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca.sub.3(Sc.sub.xMg.sub.1-x).sub.2Si.sub.3O.sub.12 (Ce substitutes for Ca), Eu-activated (Sr.sub.1-xCa.sub.x) AlSiN.sub.3 (Eu substitutes for Sr and Ca), Ce-activated (La.sub.1-xY.sub.x).sub.3Si.sub.6N.sub.11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated β-Sialon, and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M)” will be interpreted as “wherein the wavelength conversion member is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor, and includes at least one phosphor selected from Ce-activated Ca-α-Sialon, Eu-activated β-Sialon, and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (JP2013120735).
As to claim 1, Fujii discloses a light emitting device (Fig. 5; 12 light source device) comprising: a semiconductor light source device (34, 35, 36 semiconductor LD chips) including a plurality of semiconductor light emitting elements (34, 35 and 36 Semiconductor LD chips); a wavelength conversion member (6 fluorescent portion) that converts a wavelength of irradiation light from the semiconductor Light source device (34-36); a concentrating lens (4 single condensing lens) that is disposed between the semiconductor light source device (34-36) and the wavelength conversion member (6), and concentrates (see Fig. 5) the irradiation light from the semiconductor Light source device (34-36); and a cylindrical holder (71 main body portion), wherein the semiconductor light source device (34-36), the wavelength conversion member (6), and the concentrating lens (4) are supported by a support portion (38 heat sink+73 lens holding portion+74 intermediate opening) provided in (in can mean inside or within) an inner diameter portion of the cylindrical holder (71).

As to claim 1 (alternate rejection), Fujii discloses a light emitting device (Fig. 5; 12 light source device) comprising: a semiconductor light source device (34, 35, 36 semiconductor LD chips) including a plurality of semiconductor light emitting elements (34, 35 and 36); a wavelength conversion member (6 fluorescent portion) that converts a wavelength of irradiation light from the semiconductor Light source device (34-36); a concentrating lens (4 single condensing lens) that is disposed between the semiconductor light source device (34-36) and the wavelength conversion member (6), and concentrates (see Fig. 5) the irradiation light from the semiconductor Light source device (34-36); and a cylindrical holder (71 main body portion+72 semiconductor laser holding portion), wherein the semiconductor light source device (34-36), the wavelength conversion member (6), and the concentrating lens (4 condensing lens) are supported by a support portion (31 stem+37 lead pins+73 lens holding portion+74 intermediate opening) provided in (in can mean inside or within.) an inner diameter portion of the cylindrical holder (71+72; The 31+37 are provided in an inner diameter portion of the cylindrical holder in that 37 is in the inner diameter.).

As to claim 2, Fujii discloses wherein the wavelength conversion member (6) is divided into a plurality of regions (62-64) as seen from an emission direction, and each region contains one or more types of phosphors (They are all a type of phosphor. Sialon based phosphor).

As to claim 3, Fujii discloses wherein the wavelength conversion member (6) has a plurality of layers (65, 61 and 62-64 a lamination of three layers) laminated in a cross-sectional view (Fig. 4b).

As to claim 4, Fujii discloses wherein the wavelength conversion member (6 fluorescent portion) has a light- transmitting region (61 transparent member).

As to claim 5, Fujii discloses wherein the wavelength conversion member (6) has a wavelength selective light-reflecting region (65 optical film that selectively transmits and selectively reflects; page 6/11 of translation [Effect of light source device] portion).

As to claim 6, Fujii discloses wherein the wavelength conversion member (6) has a wavelength-selective light-absorbing region (65 optical film; translation page 6/11 paragraph beginning “For the film functioning as the optical film…”  short pass filter.  Alternatively Let the blue or red or green phosphor  62 or 63 or 64 be the wavelength-selective light absorbing region as they absorb the excitation light of the LD chips. Which has 400 nm light.).

As to claim 7, Fujii discloses wherein the semiconductor light source device (34-36) individually drives (translation page 2,3/11 paragraph beginning “In order to solve…”) each of light outputs of the plurality of semiconductor light emitting elements (34-36).

As to claim 8 (using alternate rejection to claim 1), Fujii discloses wherein the semiconductor light source device (34-36) is mounted on a plate (38 heat sink) formed from a member having a high thermal conductivity (a heat sink has high thermal conductivity.).

Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2014/0160782).
As to claim 1, Harada discloses a light emitting device comprising: a semiconductor light source device (14A, fig. 3) including one or a plurality of semiconductor light emitting elements (14, fig. 3); a wavelength conversion member (12, fig. 3) that includes one or a plurality of phosphors (38, fig. 4A) (phosphor, see para [0082]) and converts a wavelength of irradiation light (light from 14, fig. 3) from the semiconductor light source device (14); a concentrating lens (16, fig. 3) (condenser lens, see para [0080]) that is disposed between the semiconductor light source device (14) and the wavelength conversion member (12), and concentrates the irradiation light (see para [0040]) from the semiconductor light source device (14); and a cylindrical holder (40, fig. 2), wherein the semiconductor light source device (14), the wavelength conversion member (12), and the concentrating lens (16) are supported by a support portion (inner portion of 40, fig. 3) provided in an inner diameter portion (inner diameter of 40, fig. 3) of the cylindrical holder (40).

As to claim 2, Harada discloses the wavelength conversion member (12, fig. 2) is divided into a plurality of regions (12 has a plurality of regions forming the upper surface of 12, fig. 3) as seen from an emission direction (see fig. 2), and each region contains one or more types of phosphors (0082 YAG , etc).

As to claim 11, Harada discloses the semiconductor light emitting element (14, fig. 3) mounted on the semiconductor light source device (14A, fig. 3) is at least one ultraviolet or blue semiconductor laser element (ultraviolet, see par [0118]) having an emission peak wavelength in a range of 360 nm to 480 nm (405 nm, see para [0118]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2014/0160782) in view of Nawashiro et al. (US 2007/0019409) (hereinafter Nawashiro).
As to claim 8, Harada teaches the semiconductor light source device (14, fig. 3) is mounted on a plate (plate of 14A, fig. 3).
However, Harada fails to teach the plate is formed from a member having a high thermal conductivity.
Nawashiro teaches a semiconductor light source device (83, fig. 5D) is mounted on a plate (85, fig. 5D) formed from a member (85) having a high thermal conductivity (heat conduction sheet, see para [0068]).
Therefore, in view of Nawashiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the plate of Harada to a member having a high thermal conductivity, in order to improve heat dissipation of heat from the light source thereby prolonging the life of the light emitting device.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nagahama et al. (USPN 8,872,203).
Regarding claim 9, Fujii discloses wherein the holder is formed from a member (7) in contact with the plate (31) except for wherein the holder is formed from a member having a high thermal conductivity.
Fujii discloses wherein the holder is formed from a member in contact with the plate. It is well-known in the art to have wherein the holder is formed from a member having a high thermal conductivity. As evidenced by Nagahama of record which teaches wherein the holder is formed from a member having a high thermal conductivity (col. 13 lines 65-col. 14 line 7; metallic body cylindrical receptacle 71. (Fig. 7 and 8)).
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the holder of Fujii as modified by Nagahama with the limitation “wherein the holder is formed from a member having a high thermal conductivity”, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07 and/or metals act as heat sinks/holders.

As to claim 10, Fujii discloses further comprising: a light-transmitting member (81 transparent members) that closes an emission opening (see Fig. 7) of the holder (7).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Morioka et al. (US Pub. 2006/0139926).
Regarding claim 11, Fujii discloses wherein at least one of the plurality of semiconductor light emitting elements is an ultraviolet or blue semiconductor laser element (translation page 6/11 paragraph beginning “In general, when a fluorescent material…”). except for wherein at least one of the plurality of semiconductor light emitting elements is an ultraviolet or blue semiconductor laser element having an emission peak wavelength in a range of 360 nm to 480 nm.
Morioka teaches wherein at least one of the plurality of semiconductor light emitting elements is an ultraviolet or blue semiconductor laser element having an emission peak wavelength in a range of 360 nm to 480 nm (0036).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use emission element having a peak wavelength as taught by Morioka for peak emission as disclosed by Fujii to utilize simple substitution of one known working excitation beam emission peak frequency for another to obtain predictable results (0036).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Shibata et al. (US Pub. 2016/0153633).
Regarding claim 12, Fujii discloses the invention as disclosed above except for wherein the plurality of semiconductor light emitting elements includes an infrared semiconductor laser or a red semiconductor laser.
Shibata teaches wherein the plurality of semiconductor light emitting elements (Fig. 2; 102, 104 and 106 first/blue laser, second/green laser and third light sources respectively) includes an infrared semiconductor laser or a red semiconductor laser (0030 red solid state laser).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use red laser as taught by Shibata for one of the plurality of semiconductor light elements as disclosed by Fujii to utilize a different way to create red light which is with a laser (0030).
	
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Park et al. (US Pub. 2017/0358716).
Regarding claim 13, Fujii discloses wherein the wavelength conversion member is a blue phosphor, a green phosphor (62 green phosphor), a yellow phosphor, or a red phosphor  except for wherein the wavelength conversion member includes at least one phosphor selected from Ce-activated Ln.sub.3(Al.sub.1-xGa.sub.x).sub.5O.sub.12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca.sub.3(Sc.sub.xMg.sub.1-x).sub.2Si.sub.3O.sub.12 (Ce substitutes for Ca), Eu-activated (Sr.sub.1-xCa.sub.x) AlSiN.sub.3 (Eu substitutes for Sr and Ca), Ce-activated (La.sub.1-xY.sub.x).sub.3Si.sub.6N.sub.11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated β-Sialon, and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).
Park teaches wherein the wavelength conversion member is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor, and includes at least one phosphor selected from Ce-activated Ln.sub.3(Al.sub.1-xGa.sub.x).sub.5O.sub.12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca.sub.3(Sc.sub.xMg.sub.1-x).sub.2Si.sub.3O.sub.12 (Ce substitutes for Ca), Eu-activated (Sr.sub.1-xCa.sub.x) AlSiN.sub.3 (Eu substitutes for Sr and Ca), Ce-activated (La.sub.1-xY.sub.x).sub.3Si.sub.6N.sub.11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated β-Sialon (0096, green), and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the green phosphor material as taught by Park for the green phosphor material as disclosed by Fujii to utilize simple substitution of one light excited green phosphor for another to obtain predictable results (0089).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Park et al. (US Pub. 2017/0358716).
Regarding claim 13, Harada discloses the wavelength conversion member (12, fig. 1) is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor (blue, green, red, yellow, see para [0118]) except for wherein the wavelength conversion member includes at least one phosphor selected from Ce-activated Ln.sub.3(Al.sub.1-xGa.sub.x).sub.5O.sub.12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca.sub.3(Sc.sub.xMg.sub.1-x).sub.2Si.sub.3O.sub.12 (Ce substitutes for Ca), Eu-activated (Sr.sub.1-xCa.sub.x) AlSiN.sub.3 (Eu substitutes for Sr and Ca), Ce-activated (La.sub.1-xY.sub.x).sub.3Si.sub.6N.sub.11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated β-Sialon, and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).
Park teaches wherein the wavelength conversion member is a blue phosphor, a green phosphor, a yellow phosphor, or a red phosphor, and includes at least one phosphor selected from Ce-activated Ln.sub.3(Al.sub.1-xGa.sub.x).sub.5O.sub.12 (Ln is selected from at least one of Y, La, Gd, and Lu, and Ce substitutes for Ln), Eu, Ce-activated Ca.sub.3(Sc.sub.xMg.sub.1-x).sub.2Si.sub.3O.sub.12 (Ce substitutes for Ca), Eu-activated (Sr.sub.1-xCa.sub.x) AlSiN.sub.3 (Eu substitutes for Sr and Ca), Ce-activated (La.sub.1-xY.sub.x).sub.3Si.sub.6N.sub.11 (Ce substitutes for La and Y), Ce-activated Ca-α-Sialon, Eu-activated β-Sialon (0096 green), and Eu-activated M.sub.2Si.sub.5N.sub.8(M is selected from at least one of Ca, Sr, and Ba, and Eu substitutes for M).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the green phosphor material as taught by Park for the green phosphor material as disclosed by Harada to utilize simple substitution of one light excited green phosphor for another to obtain predictable results (0089).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                 

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875